Citation Nr: 0813965	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO. 00-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the low back, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from July 1971 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.

This matter has been before the Board on several occasions, 
including April 2001 and August 2003. In September 2006, the 
Board remanded this matter for further evidentiary 
development. Due to evidence obtained during the pendency of 
this matter which has resulted in the veteran's combined 
service-connected disability rating being 90 percent, the 
Board presently REFERS a claim for a total disability 
evaluation based on individual unemployability.

In February 1999, the veteran requested an increased rating. 
In a September 1999 rating decision, the RO increased the 
veteran's evaluation from noncompensable to 10 percent 
disabling effective February 11, 1999, the date the veteran 
filed his increased rating claim. The veteran subsequently 
appealed this decision and in March 2006, the RO issued a 
rating decision granting an increased rating from 10 percent 
disabling to 40 percent disabling for degenerative joint 
disease of the low back, effective March 5, 2004. The veteran 
appealed this decision, and in an August 2007 rating 
decision, the RO granted the increased rating of 40 percent 
effective February 11, 1999, the date of the veteran's claim 
for an increased rating, rather than the prior effective date 
of March 5, 2004.

During the appeal, in a February 2007 rating decision, the RO 
granted service connection for (1) neurological deficits of 
the left lower extremity associated with cervical spinal 
stenosis; (2) neurological deficits of the right lower 
extremity associated with cervical spinal stenosis; (3) 
neurological deficits of the right upper extremity associated 
with cervical spinal stenosis; and (4) neurological deficits 
of the left upper extremity associated with cervical spinal 
stenosis. 
Through his representative, the veteran has argued that the 
service-connected disorders have rendered him unemployable. 
Given this assertion, and the veteran's present combined 
service-connected disability rating, the issue of a total 
rating is REFERRED to the RO. See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability). 


FINDINGS OF FACT

1. The veteran's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

2. Prior to September 26, 2003, the level of disability 
produced by the veteran's lumbar disability was consistent 
with severe lumbosacral strain.

3. Since September 26, 2003, the veteran's degenerative disc 
disease of the low back has not been characterized by 
unfavorable ankylosis of the entire thoracolumbar spine.

4. The veteran does not have a diagnosis of intervertebral 
disc syndrome.

5. The disability picture caused by the veteran's 
degenerative disc disease of the low back is not so unusual 
as to render the application of the regular rating provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the low back have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 5010-5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2001 and 
February 2002. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. Additionally, as discussed below, an April 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded VA examinations. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the veteran's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

Letters satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the veteran in May 2001 and 
February 2002 subsequent to the September 1999 rating 
decision that increased the veteran's disability evaluation 
from a noncompensable evaluation to a 10 percent disability 
evaluation. The letters informed the veteran of the Veteran's 
Claim Assistance Act and what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence. The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO. Rating decisions were subsequently 
issued in June 2000, March 2006, and August 2007.

In addition, the veteran was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in April 2006. 
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 
The VCAA letters sent to the veteran in May 2001 and February 
2002 do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice. Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, in addition to 
the May 2001 and February 2002 VCAA letters, a January 2005 
letter from the Appeals Management Center (AMC) indicated the 
veteran could submit evidence showing that his service-
connected disability had increased in severity. AMC indicated 
the veteran may submit medical evidence, including any test 
results, that showed his disability had worsened. AMC also 
indicated that the veteran could submit statements from other 
individuals who were aware of the worsening of the veteran's 
condition. A March 2006 supplemental statement of the case 
included notice of diagnostic codes as they related to the 
spine. The March 2006 supplemental statement of the case 
further explained the changes in the diagnostic codes for 
rating disabilities of the spine. The veteran has not worked 
since 1995 and is receiving Social Security benefits, 
therefore, any statements made in regard to employment status 
are moot.
 
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence. Specifically, in a July 2001 
statement, the veteran stated that he believed his service-
connected disability to be at least 50 percent disabling. In 
an April 1999 VA examination, the veteran reported the 
inability to work. In a March 2004 VA examination, the 
veteran reported a worsening of his condition. He stated he 
was only able to walk very short distances and frequently 
used a wheelchair. In March 2008, the veteran's 
representative stated that although the veteran had received 
an increased rating for his degenerative disc disease of the 
low back, that the veteran had not withdrawn his appeal 
seeking the maximum disability allowed, which indicates an 
understanding of the diagnostic codes. Additionally, the 
veteran's representative is seeking a TDIU (see above, 
instructions in the Introduction).  

Based on the above, the veteran had actual knowledge with 
respect to the types of evidence needed to substantiate his 
claim, and has had a meaningful opportunity to participate in 
the development of the claim. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). Any notice deficiencies in this case do not 
affect the essential fairness of the adjudication. Therefore, 
the presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran was granted an increased rating for degenerative 
joint disease, residuals of a low back injury, and assigned a 
40 percent disability evaluation under Diagnostic Codes 5010-
5237, effective February 11, 1999, the date the veteran filed 
his claim for an increased rating. The veteran contends that 
his service-connected disability of degenerative joint 
disease of the low back is more severely disabling than is 
reflected by the currently assigned disability rating. 
Because the severity of the disorder does not approximate 
findings which would support an increased rating, and VA is 
obligated to only apply applicable rating schedule to 
disability rating claims, the claim will be denied. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Perrorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

	While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). A veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
 The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2007). VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.


Pursuant to regulatory provisions, Diagnostic Code 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis. Under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010.

The veteran is currently evaluated for degenerative joint 
disease of the low back under Diagnostic Codes 5010-5237. 
Prior to the enactment of the new code, the veteran was rated 
under Diagnostic Code 5295. Both the old and new versions of 
these regulations address lumbosacral strains.

Under the diagnostic codes in effect prior to September 26, 
2003, a 40 percent evaluation was warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295. 38 C.F.R. § 4.71a 
(1999). A 40 percent disability rating was the maximum 
allowed under this particular diagnostic code.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292. 38 
C.F.R. § 4.71a (1999), again, the maximum allowed under this 
diagnostic code.

Under Diagnostic Code 5293, a 40 percent evaluation was 
warranted for cases of severe intervertebral disc syndrome 
where there were recurring attacks with intermittent relief. 
A maximum 60 percent evaluation was available where there was 
pronounced intervertebral disc syndrome involving persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a (1999).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 
4.71a, Diagnostic Code 5289 (1999).

Here, the veteran filed a claim for an increased rating in 
February 1999. The veteran was notified of the newly enacted 
provisions of Diagnostic Codes 5010-5237 in a March 2006 
supplemental statement of the case.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2007).

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including lumbosacral strains 
evaluated under Diagnostic Code 5237, provides for the 
assignment of disability ratings based upon a General Rating 
Formula for Diseases and Injuries of the Spine. This formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted upon a 
showing of forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of the height. 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

In April 1999, a VA examiner diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine. Upon 
examination, he could not raise his right leg up because of 
weakness. He was able to raise the left leg actively to about 
45 degrees, passively to about 90 degrees. He complained of 
left-sided back pain. He had painful motion, abnormal 
posture, and fixed deformity of the cervical spine, 
especially paravertebral muscles of the neck and lumbosacral 
spine, and paresthesia of the right upper and lower 
extremity. X-ray studies indicated no evidence of fracture, 
subluxation, or dislocation of the lumbosacral spine. There 
were very minimal degenerative changes of the lumbosacral 
spine with slight posterior narrowing the L5-S1 
intervertebral space. There was partially united secondary 
ossification centers at the lateral portions of the right and 
left transverse processes of L1.

In January 2000, a VA lumbar spine series indicated normal 
vertebral alignment and height. There was no evidence of 
fracture. The pedicles were intact and intervertebral disc 
space height was maintained. The impression of the examiner 
was no acute osseous trauma to the lumbar spine.

In a July 2002 VA examination, the veteran reported a history 
of low back pain which radiated to the buttocks area and 
flared up about twice a week. He was diagnosed with a lumbar 
strain and cervical myelopathy which was moderate to severe. 

In a March 2004 VA examination, the veteran was able to 
forward flex his lumbar spine approximately 60 degrees prior 
to losing his balance and extend approximately 20 degrees. He 
was able to laterally bend 20 degrees and rotate 
approximately 20 degrees, both prior to losing his balance. 
The examiner stated the veteran was barely able to walk and 
had a clumsy uncoordinated gait secondary to his cervical 
myelopathy symptoms. He denied any bowel or bladder symptoms. 
Radiographs of the lumbar spine were reviewed which showed 
essentially normal sagittal alignment without evidence of 
gross disc degeneration.

The veteran underwent a VA examination in October 2006. The 
veteran's claims file was available and the examiner reported 
he reviewed the file prior to the examination. The veteran 
reported that he injured his lower back in January 1970, and 
that for the previous ten years he had daily dull low back 
pain that was exacerbated by activity and alleviated by rest. 
He stated it was getting progressively worse. He reported 
using a cane when not using his scooter. He did not wear a 
lumbar brace. He had no formal therapy for his lumbar spine 
in the past 10 years. He also reported no formal treatment in 
the past ten years for his lumbar spine, as most of the 
treatments focused on the cervical spine. Along with the low 
back pain, the veteran reported bilateral leg pain which was 
exacerbated by walking. He reported his leg pain extended to 
the buttocks and thighs when he ambulated. He was able to 
ambulate for approximately 1 to 2 blocks before the leg pain 
forced him to sit. Once he sat, his symptoms were relieved. 
Furthermore, his symptoms were relived when he leaned 
forward. The examiner stated the veteran had radicular 
symptoms of numbness and burning pain down the right lower 
extremity in the distribution of the L5 dermatome. 

Upon physical examination, the examiner reported the veteran 
ambulated with a very unsteady gait that was wide-based and 
uncoordinated. Range of motion of the thoracolumbar spine was 
limited. He had forward flexion to 70 degrees, extension to 
10 degrees, lateral rotation to 15 degrees. Extension was 
limited by pain. Otherwise the other maneuvers did not cause 
pain. There was objective evidence of paraspinal muscle 
spasms. There was tenderness to palpation over the paraspinal 
muscles bilaterally. There was no tenderness to palpation 
over the lumbar spinous processes. The thoracolumbar spine 
appeared to have normal sagittal balance with normal thoracic 
kyphosis and lumbar lordosis. 

The veteran demonstrated 5/5 strength bilaterally for his 
deltoids, biceps, wrist extensors, triceps, grip and hand 
intrinsics. Sensation was intact to light touch and pinprick 
for the dermatomes C5-T1. The veteran did have a positive 
Hoffman's sign. Motor testing of the lower extremities 
revealed that his hip flexors were 4/5 on the right and 5/5 
on the left. Quadriceps were 5/5 bilaterally. Hamstrings were 
5/5 bilaterally. Tibialis anterior was 4/5 on the right and 
5/5 on the left. EHL was 5/5 bilaterally. Triceps and 
brachioadialis deep tendon reflexes were 1+ bilaterally. 
Gastroc soleus complex was 5/5 bilaterally. Deep tendon 
reflexes revealed that his patellar tendon reflexes were 
hyperactive at 2+ on right side, but 1+ on the left. Ankle 
jerk was 1+ bilaterally. Babinski testing on his feet was 
equivocal. He had negative straight leg raise testing 
bilaterally. Sensation was intact to light touch and pinprick 
for the dermatomes L2 through S1.

Three views of the lumbar spine revealed normal lumbar 
sagittal alignment with no spondylolisthesis, no disc space 
narrowing, and very mild facet arthropathy. There was no 
evidence of fracture or dislocation. The magnetic resonance 
imaging examination (MRI) of the lumbar spine that was 
obtained on June 2005 was reviewed and the MRI was normal 
with no evidence of disc herniation, central canal stenosis, 
or foraminal stenosis. The official read by the radiologist 
concurred. 

Repetitive testing of the veteran' cervical spine, 
thoracolumbar spine, and neuromuscular system did not result 
in increased pain, any decreased range of motion, any 
increased fatigability, weakness, or incoordination. 

The examiner diagnosed the veteran with lumbar spondylosis 
with resulting lumbar spinal stenosis and radiculopathy. 
However, his radiographic findings, specifically his MRI from 
June 2005, as well as the lumbar plain films obtained did not 
demonstrate obvious pathology. However, the examiner stated 
the veteran did have a classic history that was very 
consistent for neurogenic claudication in that he had 
bilateral leg pain referred to the buttocks and thighs with 
ambulation that was relieved by sitting and leaning forward. 
This neurogenic claudication would not be caused by a 
cervical spine condition with myelopathy. Instead, this was a 
classic finding for a lower motor neuron disease, such as 
lumbar spinal stenosis. Given this classic history, as well 
as objective physical exam findings, such as his motor 
weakness on the right side, it was the examiner's opinion 
that the veteran had lumbar spondylosis with resulting lumbar 
spinal stenosis, despite the lack of radiographic evidence. 

The examiner stated that the veteran had a lumbar strain that 
did not require formal treatment, but that the veteran was 
unable to work at any occupation, and he opined the veteran 
was completely disabled. However, as noted above, during the 
October 2006 VA examination, the examiner reported that 
ankylosis had not been shown at any time during the appellate 
period. Ankylosis is the immobility and consolidation of a 
joint. Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The veteran does not meet the criteria for a rating in excess 
of 40 percent under either old or new criteria. The veteran 
is receiving a 40 percent evaluation for degenerative joint 
disease of the low back, effective February 11, 1999, which 
is characterized by forward flexion of the thoracolumbar 
spine 30 degrees or less. In order to receive a higher 
disability rating, the veteran would need to show unfavorable 
ankylosis of the entire thoracolumbar spine. Furthermore, the 
veteran's last VA examination indicated forward flexion of 70 
degrees. Similarly, under the previous code, the veteran 
would need to show unfavorable ankylosis of the lumbar spine 
in order to reach a 50 disability evaluation.

The Board has considered whether an increased evaluation is 
warranted under a different diagnostic code. The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

 In this regard, the Board notes the veteran's degenerative 
joint disease of the low back has not been characterized as 
intervertebral disc syndrome. As such the schedular criteria 
used to evaluate intervertebral disc syndrome are not for 
application in this case.


Extra-Schedular

Notwithstanding the above discussion, rating in excess of the 
assigned schedular evaluations for the veteran's above 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any one of the veteran's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for each of the disabilities, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 

There is no objective evidence of any symptoms due to any one 
of the veteran's service-connected disabilities at issue that 
are not contemplated by the rating criteria. Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). (When 
evaluating a rating claim, it is well established that the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

An evaluation in excess of 40 percent for the lumbar spine 
disability is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


